Case 16-04044        Doc 58     Filed 03/11/19     Entered 03/11/19 15:13:08          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 04044
         Shawn Oliver Taylor, Sr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/10/2016.

         2) The plan was confirmed on 11/15/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/16/2018.

         5) The case was Dismissed on 11/06/2018.

         6) Number of months from filing to last payment: 33.

         7) Number of months case was pending: 37.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-04044             Doc 58       Filed 03/11/19    Entered 03/11/19 15:13:08                Desc         Page 2
                                                        of 3



 Receipts:

           Total paid by or on behalf of the debtor                 $56,673.00
           Less amount refunded to debtor                            $2,529.01

 NET RECEIPTS:                                                                                        $54,143.99


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $2,810.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                            $2,339.45
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $5,149.45

 Attorney fees paid and disclosed by debtor:                      $1,190.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim       Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
 ADT                                   Unsecured         350.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for   Unsecured         915.00        801.79          801.79           0.00       0.00
 AmeriCash Loans LLC                   Unsecured           0.00      3,877.88        3,877.88           0.00       0.00
 Americredit Financial Ser Inc         Unsecured     13,566.00       9,881.75        9,881.75           0.00       0.00
 Calumet Furniture                     Secured        2,000.00           0.00        2,000.00      1,897.38      54.79
 Carsons/Capital One                   Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414         Priority       6,400.00     10,457.49        10,457.49      9,240.34        0.00
 Illinois Dept of Revenue 0414         Unsecured           0.00      1,055.26        1,055.26           0.00       0.00
 Illinois Dept of Revenue 0414         Priority            0.00        291.00          291.00           0.00       0.00
 Internal Revenue Service              Priority       1,282.00     38,303.56        38,303.56     33,845.45        0.00
 Internal Revenue Service              Unsecured     20,900.00       6,110.39        6,110.39           0.00       0.00
 Jefferson Capital Systems LLC         Unsecured         200.00        192.47          192.47           0.00       0.00
 Jefferson Capital Systems LLC         Unsecured         450.00        437.92          437.92           0.00       0.00
 Midland Funding LLC                   Unsecured         750.00        712.71          712.71           0.00       0.00
 Mutual Management Serv.               Unsecured         330.00           NA              NA            0.00       0.00
 OneMain Financial                     Unsecured            NA       6,650.82        6,650.82           0.00       0.00
 OneMain Financial                     Secured        5,625.00     12,275.82         5,625.00      3,701.19     255.39
 Peoples Energy Credit Union           Unsecured     15,000.00       7,814.34        7,814.34           0.00       0.00
 People's Energy Credit Union          Unsecured           0.00      7,188.26        7,188.26           0.00       0.00
 Portfolio Recovery Associates         Unsecured      2,005.00       2,005.02        2,005.02           0.00       0.00
 Quantum3 Group                        Unsecured         580.00        580.95          580.95           0.00       0.00
 Springleaf Financial Services         Unsecured           1.00           NA              NA            0.00       0.00
 Syncb/SYNCB MUSIC NAMM                Unsecured           0.00           NA              NA            0.00       0.00
 USA Payday Loan                       Unsecured           1.00           NA              NA            0.00       0.00
 Webbank                               Unsecured          65.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-04044        Doc 58      Filed 03/11/19     Entered 03/11/19 15:13:08             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $5,625.00          $3,701.19           $255.39
       All Other Secured                                  $2,000.00          $1,897.38            $54.79
 TOTAL SECURED:                                           $7,625.00          $5,598.57           $310.18

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $49,052.05         $43,085.79              $0.00
 TOTAL PRIORITY:                                         $49,052.05         $43,085.79              $0.00

 GENERAL UNSECURED PAYMENTS:                             $47,309.56               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $5,149.45
         Disbursements to Creditors                            $48,994.54

 TOTAL DISBURSEMENTS :                                                                     $54,143.99


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
